Hill, P. J.
(dissenting). Earlier the carrier has paid $10,017.43 into the Aggregate Trust Fund. The statute, section 27, states that when such payment has been made the “ employer or insurance carrier shall be discharged from' ally "further liability for payment of such death benefits or other compensation, and payment of the same as provided by this chapter shall ■be assumed by the Fund so created. ’ ’ Medical care is directly controlled by the Workmen’s Compensation Law. “ The *21employer shall be liable for the payment of the expenses of the treatment. Fees for medical services shall be limited to such charges as prevail in the same community for similar treatment of injured persons of a like standard of living. Recourse to the employer for payment shall be had only under the statute. * * * The medical care which the employer must furnish is part of the statutory compensation of the workman ”. (Szold v. Outlet Embroidery Supply Co., 274 N. Y. 271.) This court has determined that medical care is part of the compensation. The decisions of a State court under a State statute are not reviewable by the Supreme Court of the United States and the State ruling is adopted by that court. (Madden v. Kentucky, 309 U. S. 83; Storaasli v. Minnesota, 283 U. S. 57.)
I dissent and vote to reverse the award.
Heeeernan and Schenck, JJ., concur with Crapser, J.; Hill, P. J., dissents in a memorandum in which Bliss, J., concurs.
Decision and award appealed from affirmed, with costs to the State Industrial Board.